393 U.S. 407 (1969)
STAMLER ET AL.
v.
WILLIS ET AL.
No. 478.
Supreme Court of United States.
Decided January 20, 1969.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
Albert E. Jenner, Jr., Thomas P. Sullivan, and Arthur Kinoy for appellants in No. 478 on the petition for rehearing and motion to amend.
PER CURIAM.
The petition for a rehearing is denied. The motion to amend the judgment entered on November 25, 1968, dismissing the appeals is granted. The judgment dismissing the appeals is vacated and a new judgment will issue providing that the judgment below be vacated and the cases be remanded to the District Court so that it may enter a fresh decree from which timely appeals may be taken to the Court of Appeals.
MR. JUSTICE MARSHALL took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 479, Cohen v. Willis et al., also on appeal from the same court.